DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "said first second data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5-15 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 16 and 18-20 of US Patent No. 10,705,338.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met . 

Current Application
US Patent No. 10,705,338
1.    A method of providing an adaptive reference orientation usable for determining a relative head orientation of a user, the method being implemented by a processing unit and comprising:
repeatedly providing:
a)    receiving first data sensed by one or more sensors, said first data being indicative of a head orientation associated with a user;
b)    obtaining a new adaptive reference orientation by moving a current adaptive reference orientation at least partly towards said indicated head orientation, by an amount which is varied at least partly in accordance with second data,
said second data having been sensed by one or more sensors and being indicative 

c)    computing head orientation relative to said adaptive reference orientation; and
            d)    using said new adaptive reference orientation as a current adaptive reference orientation for a next repeat of operations a) - c).

             repeatedly providing:
              a)      receiving head data from a head sensor, said head data defining a head orientation associated with a user;
 
              b)       receiving second data from a second sensor operating independently of the head sensor, said second data indicative of changes of a current frame of reference of the user;
              c)      using currently received second data to obtain a new adaptive reference orientation by moving the current adaptive reference orientation at least partly towards 
            d)        computing head orientation relative to the new adaptive reference orientation; and
           e)         using the new adaptive reference orientation as a current adaptive reference orientation for a next repeat of operations a)-d). 


Claim 5 of the present application corresponds to claim 2 of US Patent No. 10,705,338.
Claim 6 of the present application corresponds to claim 3 of US Patent No. 10,705,338.
Claim 7 of the present application corresponds to claim 4 of US Patent No. 10,705,338.
Claim 8 of the present application corresponds to claim 5 of US Patent No. 10,705,338.
Claim 9 of the present application corresponds to claim 6 of US Patent No. 10,705,338.
Claim 10 of the present application corresponds to claim 7 of US Patent No. 10,705,338.
Claim 11 of the present application corresponds to claim 8 of US Patent No. 10,705,338.
Claim 12 of the present application corresponds to claim 9 of US Patent No. 10,705,338.
Claim 13 of the present application corresponds to claim 10 of US Patent No. 10,705,338.
Claim 14 of the present application corresponds to claim 11 of US Patent No. 10,705,338.

US Patent No. 10,705,338
15.    A system of providing an adaptive reference orientation usable for determining a relative head orientation of a user, the system comprising:
one or more sensors; and 
a processing unit operably coupled to the one or more sensors, the processing unit being configured to repeatedly provide:









e)    receiving first data sensed by at least one of the one or more sensors, the first data being indicative of a head orientation associated with a user;

said second data having been sensed by at least one of the one or more sensors, and said second data being indicative of changes of a current frame of reference of the user;
g)    computing the head orientation relative to the new adaptive reference orientation; and
           h)    using the new adaptive reference orientation as a current adaptive reference orientation for a next repeat of operations a) - c).

                 a head sensor configured to sense head data, the head data defining a head orientation associated with a user;
                 one or more second sensors physically and functionally separate from the head sensor, the one or more second sensors being configured to sense second data, the second data being indicative of changes of a current frame of reference of the user; and
             a processing unit operably coupled to the head sensor and the one or more second sensors, the processing unit being configured to repeatedly provide:
            a)    receiving head data sensed by the head sensor, the head data defining a head orientation;
            b)     receiving second data sensed by the one or more second sensors;




         d)       computing the head orientation relative to the new adaptive reference orientation; and
         e)       using the new adaptive reference orientation as a current adaptive reference orientation for a next repeat of operations a)-d).


Claim 17 of the present application corresponds to claim 16 of US Patent No. 10,705,338.
Claim 18
Claim 19 of the present application corresponds to claim 19 of US Patent No. 10,705,338.
Current Application
US Patent No. 10,705,338
20.    A non-transitory computer-readable memory tangibly embodying a program of instructions executable by a computer for executing a method of providing an adaptive reference orientation usable for determining a relative head orientation of a user, the method comprising:
repeatedly providing:
a)    receiving first data sensed by one or more sensors, said first data being indicative of a head orientation associated with a user;
b)    obtaining a new adaptive reference orientation by moving a current adaptive reference orientation at least partly towards said indicated head orientation, by an amount which is varied at least partly in accordance with second data,
said second data having been sensed by one or more sensors and being indicative 

c)    computing head orientation relative to said adaptive reference orientation; and
          d)    using said new adaptive reference orientation as a current adaptive reference orientation for a next repeat of operations a) - c).

            repeatedly providing:
            a)     receiving head data sensed by a head sensor, said head data defining a head orientation associated with a user;
            b)      receiving second data from a second sensor physically and functionally separate from the head sensor, said second data indicative of changes of a current frame of reference of the user;
            c)       using currently received second data to obtain an new adaptive reference orientation by moving the current reference orientation at least partly towards the defined 
           d)         computing head orientation relative to the new adaptive reference orientation; and 
          e)        using the new adaptive reference orientation as a current adaptive orientation for a next repeat of operations a)-d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-12, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kang et al. (US. Patent No. 6,009,210, hereinafter “Kang”).
As to claims 15, 1 and 20,   Kang discloses a system [figure 1, a system], associated with its method and its non-transitory computer-readable memory [figure 1, MEM “19”] of providing an adaptive reference orientation usable for determining a relative head orientation of a user [column 3, ll. 30-40], the system comprising:
one or more sensors [figure 1, camera “10”]; and 
a processing unit [figure 1, CPU “21” coupled to camera “10” and the digitizer tracking sensors] operably coupled to the one or more sensors, the processing unit being configured to repeatedly provide:
e)    receiving first data sensed by at least one of the one or more sensors, the first data being indicative of a head orientation associated with a user [figure 1, the digitizer receives the current face image data from the camera “10” of the face movement];
f)    obtaining a new adaptive reference orientation by moving the current adaptive reference orientation at least partly towards the indicated head orientation by an amount which is varied at least partly in accordance with second data [column 9, ll. The system warps the reference face image (adaptive reference orientation) to minimize a difference between the warped reference face image and the current face image to provide a warping matric transformation, the system decomposes the warping matrix transformation to yield the head translation (moving it at least partly towards) and orientation, , where the motion parameters are used to extract head translation and orientation],
said second data having been sensed by at least one of the one or more sensors [column 3, ll. 60-65, the digitizer acquires an initial face image as a reference face image], and said second 
g)    computing the head orientation relative to the new adaptive reference orientation [column 9, ll. The system warps the reference face image (adaptive reference orientation) to minimize a difference between the warped reference face image and the current face image to provide a warping matric transformation, where the system enables to provide the head translation and orientation to a  3-D environment viewer to display the VR at a desired viewpoint]; and
h)    using the new adaptive reference orientation as a current adaptive reference orientation for a next repeat of operations a) - c) [claims 4 and 6, repeat the steps of receiving the current face image and provide the head translation and orientation to the 3-D environment viewer to continue (in accordance with the first head orientation and the new adaptive reference orientation) to display the VR environment at desired viewpoints].
As to claims 17 and 9,     Kang discloses the system of claim 15, associated with its method, wherein said adjustment amount is derived from said second data by computing one or more measures, and converting said one or more measures to said adjustment amount [column 3, ll. 62-65, column 4, ll. 1-2, the system warps the reference face image to minimize a difference (adjustment amount) between the warped reference face image and the current face image to provide a warping matrix transformation, the system decomposes the warping matrix transformation to yield the head translation and orientation, where a 2-D motion matrix is decomposed directly into various motion parameters such as translation, magnification and skew (measures), and the motion parameters are used to extract head translation and orientation], 
As to claims 18 and 12,    Kang discloses the system of claim 15, associated with its method, wherein said first second data is indicative of at least one of: location, motion, orientation, velocity and acceleration associated with of the user in at least one dimension of a three dimensional coordinate system [column 3, ll. 43-46, column 4, ll. 1-2, , the system warps the reference face image to minimize a difference (adjustment amount) between the warped reference face image and the current face image to provide a warping matrix transformation the system decomposes the warping matrix transformation to yield the head translation and orientation, where the motion parameters are used to extract head translation and orientation, where tracked head motions may be described with reference to three translation variables based on x, y and z, and rotation about the x and y axes].
As to claim 2,    Kang discloses the method of claim 1, wherein said second data comprises at least part of said first data [column 3, ll. 60-65, the digitizer acquires an initial face image as a reference face image comprises the current face image data].
As to claim 3,    Kang discloses the method of claim 2, wherein said second data comprises said first data and previously received first data [column 3, ll. 60-65, the digitizer acquires an initial face image as a reference face image comprises the current face image data, column 8, ll. 34-35].
As to claim 5,    Kang discloses the method of claim 1, wherein said amount is varied at least partly in accordance with changes in statistical properties of said second data [column 4, ll. 
As to claim 6,    Kang discloses the method of claim 1, wherein said new adaptive reference orientation is obtained by rotating said current adaptive reference orientation in accordance with an adjustment amount [column 3, ll. 43-46, column 4, ll. 1-2, the system warps the reference face image (adaptive reference orientation) to minimize a difference between the warped reference face image and the current face image to provide a warping matrix transformation, the system decomposes the warping matrix transformation to yield the head translation and orientation, where the motion parameters are used to extract head translation and orientation, where tracked head motions may be described with reference to three translation variables based on x, y and z, and rotation about the x and y axes].
As to claim 7,    Kang discloses the method of claim 6, wherein said second data is used to compute said adjustment amount [column 4, ll. 1-2, the system warps the reference face image to minimize a difference (adjustment amount) between the warped reference face image and the current face image to provide a warping matrix transformation, the system decomposes the warping matrix transformation to yield the head translation and orientation, where the motion parameters are used to extract head translation and orientation].
claim 8,    Kang discloses the method of claim 6, wherein said rotating is carried out by interpolating between said current adaptive reference orientation and said indicated head orientation [column 3, ll. 43-46, column 4, ll. 1-2, ll. 51-54, the system warps the reference face image (adaptive reference orientation) to minimized a difference between the warped reference face image (new adaptive reference orientation) and the current face image to provide a warping matrix transformation, the system decomposes the warping matrix transformation to yield the head translation and orientation, where the motion parameters are used to extract head translation and orientation, and tracked head motions may be described with reference to five variables, i.e., translation in x, y and z, respectively, and rotation about the x and y axes, and the tracker employs a scheme where coarse estimates are first found at coarse resolution to be refined at higher resolutions].
As to claim 10,    Kang discloses the method of claim 6, wherein said adjustment amount is further processed for at least one of: smoothing, and to control one or more of rise time, hold time, and decay time of said adjustment amount [column 3, ll. 62-65, column 4, ll. 1-2, column 8, ll. 51-52, the system warps the reference face image to minimize a difference (adjustment amount) between the warped reference face image and the current face image to provide a warping matrix transformation the system decomposes the warping matrix transformation to yield the head translation and orientation, where a 2-D motion matrix is decomposed directly into various motion parameters such as translation, magnification, and skew, and the motion parameter are used to extract head translation and orientation, where the system employs a simple Kalman-based filter to smooth the motion trajectory].
As to claim 11,    Kang discloses the method of claim 9, wherein said one or more measures are converted to said adjustment amount by comparing one or more of said one or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Deering et al. (US. Pub. No. 2009/0189830, hereinafter “Deering”).
As to claim 13,   Kang discloses the method of claim 1.
Kang does not disclose further comprising rendering binaural audio in accordance with the head orientation computed relatively to the new adaptive reference orientation.
Deering teaches to render binaural audio in accordance with a head orientation computed relatively to an updated reference orientation [paragraph 344, binaural audio is provided because the system detects the orientation of the head, paragraph 20, the part of the head tracker is positioned in an external physical frame of reference].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kang to render binaural audio in accordance with a head orientation computed relatively to an updated reference orientation, as taught by Deering, in order to suppress the active noise of the system (Deering, paragraph 344).
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Cole et al. (US. Pub. No. 2017/0050743, hereinafter “Cole”).
As to claims 19 and 14,    Kang discloses the system of claim 15, associated with its method.

Cole teaches to render one of virtual reality (VR) video and augmented reality (AR) video in accordance with a head orientation computed relatively to an updated reference orientation [paragraphs 74-75, to perform the estimation of at least a current orientation of the head mounted VR device with respect to the vehicle based reference system while the vehicle may be moving].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kang to render one of virtual reality (VR) video and augmented reality (AR) video in accordance with a head orientation computed relatively to an updated reference orientation, as taught by Cole, in order to present to the user of the head mounted VR device a substantially unaffected by vehicle motion and corresponds to user induced head motion (Cole, abstract).

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the claims 4 and 16, such as “to provide, prior to the obtaining a new adaptive reference orientation: receiving additional data sensed by at least one of the one or more sensors, said additional data being indicative of changes of a current frame of reference of the user; and wherein said second data comprises said received additional sensed data”, recited by claims 4 and 16, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/NAN-YING YANG/            Primary Examiner, Art Unit 2622